DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Allowable Subject Matter
Claims 1-2, 4, 6-13, and 16-19 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Andre Theriault on 11/29/2021.

The application has been amended as follows: 
a) Cancel claims 3, 14, and 20-28. 
b) Amend claims 1, 2, 12, and 13:
1. (Currently Amended) An electrical system for a specialized aircraft converted from a baseline version of the aircraft, the system comprising:
	a first electric generator operatively coupled to an engine of the aircraft;
	a baseline power bus configured to accommodate electrical needs of the baseline version of the aircraft and distribute electricity to one or more baseline electric loads, the first electric generator supplying electricity to the baseline power bus when the first electric generator is driven by the engine;
	an electric starter generator operatively coupled to the engine, the electric starter generator being configured to operate as a motor to start the engine and to operate as a generator when driven by the engine; and
	a supplemental power bus configured to distribute electricity to one or more supplemental electric loads different from the one or more baseline electric loads, the supplemental power bus being independent from the baseline power bus, the supplemental power bus providing generating capacity that is increased with respect to the baseline power bus of the baseline version of the aircraft being converted, the electric starter generator supplying electricity to the supplemental power bus when the electric starter generator is driven by the engine, 
wherein the supplemental power bus is connectable to a battery for powering the electric starter generator during starting of the engine, said battery further providing electricity for a direct current starter operatively connected to an auxiliary power unit of the specialized aircraft, said auxiliary power unit driving a second electric generator; and
wherein the electric starter generator is operatively coupled to the engine via an accessory gearbox and an adaptor gearbox causing a change in speed ratio between a shaft of the electric starter generator and an input/output of a mounting pad of the accessory gearbox.

2. (Currently Amended) The electrical system as defined in claim 1, wherein the first electric generator and the electric starter generator are operatively coupled to the engine via separate mounting pads on the accessory gearbox.

12. (Currently Amended) A method of operating an electrical system of a specialized aircraft, the method comprising:
	generating electricity using a first electric generator operatively coupled to an engine of the aircraft;
	supplying the electricity generated using the first electric generator to a baseline power bus configured to accommodate electrical needs of a baseline version of the aircraft;
	generating electricity using an electric starter generator operatively coupled to the engine; 
	supplying the electricity generated using the electric starter generator to a supplemental power bus independent from the baseline power bus, the supplemental power bus providing generating capacity that is increased with respect to the baseline power bus of the baseline version of the aircraft being converted; [[and]]
connecting the supplemental power bus to a battery for powering the electric starter generator during starting of the engine, said battery further providing electricity for a direct current starter operatively connected to an auxiliary power unit of the specialized aircraft, said auxiliary power unit driving a second electric generator; and
transferring motive power from the engine to the electric starter generator via an accessory gearbox and an adaptor gearbox causing a change in speed ratio between a shaft of the electric starter generator and an input/output of a mounting pad of the accessory gearbox.

the accessory gearbox.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest an electrical system for a specialized aircraft converted from a baseline version of the aircraft, the system comprising: the supplemental power bus providing generating capacity that is increased with respect to the baseline power bus of the baseline version of the aircraft being converted, the electric starter generator supplying electricity to the supplemental power bus when the electric starter generator is driven by the engine, wherein the supplemental power bus is connectable to a battery for powering the electric starter generator during starting of the engine, said battery further providing electricity for a direct current starter operatively connected to an auxiliary power unit of the specialized aircraft, said auxiliary power unit driving a second electric generator; and wherein the electric starter generator is operatively coupled to the engine via an accessory gearbox and an adaptor gearbox causing a change in speed ratio between a shaft of the electric starter generator and an input/output of a mounting pad of the accessory gearbox.
Regarding claim 12, the prior art as a whole, either alone or in combination, fails to teach or suggest a method of operating an electrical system of a specialized aircraft, the method comprising: the supplemental power bus providing generating capacity that 
Claims 2, 4, 6-11, 13, and 16-19 are considered allowable based on their respective dependence on allowed claims 1 and 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832